 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK A. GRANT,                                    No. 2:19-cv-01495-MCE-CKD PS

12                        Plaintiff,                    ORDER

13             v.
14    MICHAEL CORRAL,
15                        Defendant.
16

17            On March 3, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. ECF No. 29. No objections were filed.

20            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

21   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The Court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

26            Accordingly, IT IS HEREBY ORDERED that:

27            1. The Proposed Findings and Recommendations filed March 3, 2020 (ECF No. 29), are

28   ADOPTED in full; and
                                                       1
 1          2. Plaintiff’s motion to strike (ECF No. 21) is GRANTED IN PART and affirmative
 2   defense nine (Arrest/Force) is STRICKEN without prejudice; and DENIED IN PART without
 3   prejudice as to the remainder of plaintiff’s motion.
 4          IT IS SO ORDERED.
 5   DATED: March 24, 2020

 6

 7
                                            _______________________________________
 8                                          MORRISON C. ENGLAND, JR.
                                            UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
